Hooker, J.
The circuit judge directed a verdict for the plaintiff for -the amount of a paving tax assessed against the defendant on the basis of his lot frontage upon the street paved. The defendant attacks the judgment upon the ground that the resolution of the council did not define a legal taxing district, in that it was designated by its frontage, and that it is inequitable to assess an expensive pavement on a small portion of the city, while most streets are not paved. The charter provides:
‘ ‘ When any special assessment is to be made pro rata upon the lots and premises for any improvement, according to frontage or benefit, the city council shall, by resolution, direct the same to be made by the board of asessors, and shall state therein the amount to be assessed, and whether according to frontage or benefits, and describe or designate the lots and premises or locality to be assessed. The council may, in their discretion, in such resolution order a certain definite sum to be assessed upon each foot of frontage; and, in case they shall so order, the assessors shall assess such amount upon the frontage, instead of proceeding according to section 9 of this chapter.” Act No. 318, Local Acts 1885, chap. 22, § 7.
The resolution was as follows:
“ It is further resolved, that the sum of three dollars and twenty cents be assessed on each lineal foot frontage of all lands and premises abutting and fronting on either side of v East Main street (a portion of which is also known on the records as ‘Kalámazoo Avenue’), between the easterly rail of the main track of the Lake Shore & Michigan Southern Railroad, at the crossing of said main track with East Main street, and the westerly end of the most westerly bridge over the Kalamazoo river on said East Main street (a portion of which is also known on the records as ‘Kalamazoo Avenue’), said sum being one-third of the estimated cost per lineal foot of said improvement.”
*556This was in accordance with the discretion confided to the council.
The question of the right to pave certain streets, and assess according to street frontage, we must treat as settled by our own decisions. The authorities will be found cited in plaintiff’s brief.
The judgment is affirmed.
The other Justices concurred.